DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments filed 2/8/2022 (which mimic those discussed in the 2/3/2022 interview) directed to the Specification objection and 35 USC 112, 1st paragraph rejections are persuasive and therefore this objection and rejection are each withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. Independent claim 27 has been amended to include the subject matter of now-cancelled claim 28, which was indicated as allowable in the 10/7/2021 Detailed Action. Independent claim 31 has been amended to include the subject matter of now-cancelled claim 44, which was indicated as allowable in the 10/7/2021 Detailed Action. Independent claim 57 was indicated as allowable in the 10/7/2021 Detailed Action. Please see the 10/7/2021 Detailed Action for a detailed statement of reasons for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783